ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-331, concluding that JARED E. STOLZ of FLEMINGTON, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of three months for violating RPC 3.2 (failing to treat with courtesy and consideration all persons involved in the legal process), RPC 3.3(a)(1) (knowingly making a false statement of material fact or law to a tribunal), RPC 3.3(a)(5) (failing to disclose to the tribunal a material fact knowing that the omission is reasonably certain to mislead the tribunal), RPC 4.1(a) (in representing a client, knowingly making a false statement of material fact or law to a third person), RPC 8.4(a) (violating or attempting to violate the RPCs), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that JARED E. STOLZ is suspended from the practice of law for a period of three months, and until the further Order of the Court, effective October 3, 2014; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*124ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.